       Case 1:05-cr-01115-WHP Document 250-1 Filed 05/12/21 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,

                           Judgment Creditor,

              v.                                            05 CR 1115
                                                            and
  ULYSSES THOMAS WARE a/k/a                                 04 CR 1224
  THOMAS WARE,
                                                            ORDER TO APPLY
                           Defendant and                    BOND MONEY
                           Judgment Debtor.


       Upon the motion of the United States of America, for an order directing the Clerk of Court

to apply the $50,000 currently on deposit as security for the appearance bond of the defendant-

judgment debtor, Ulysses Thomas Ware, IT IS HEREBY ORDERED:

       The Clerk of Court shall apply the funds on deposit (1) to satisfy the fine imposed in No.

05-CR-1115; (2) to satisfy the fine imposed in No. 04-CR-1224; and (3) apply any surplus funds

to reimburse the Criminal Justice Act Fund.

Dated: New York, New York
       _____________, 2021

                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
